                          ATTORNEY REGISTRATION AND DISCIPLINARY COMMISSION
                                                of the
                                      SUPREME COURT OF ILLINOIS

       One Prudential Plaza                                                       3161 West White Oaks Drive, Suite 301
130 East Randolph Drive, Suite 1500                                                       Springfield, IL 62704
    Chicago, Illinois 60601-6219                                                     (217) 546-3523 (800) 252-8048
  (312) 565-2600 (800) 826-8625                                                            Fax (217) 546-3785
        Fax (312) 565-2320

       Katherine A. Roche
       Loevy & Loevy
       311 N. Aberdeen Street, 3rd Floor
       Chicago, IL 60607

       Via Electronic Mail


                                                     Chicago
                                                     Thursday, June 24, 2021

                                                     In re: Katherine A. Roche
                                                     Admitted: 11/05/2015
                                                     Attorney No. 6321395


       To Whom It May Concern:

               The records of the Clerk of the Supreme Court of Illinois and of this office indicate that
       the attorney named above was admitted to the practice of law in Illinois; is currently registered on
       the master roll of attorneys entitled to practice law in this state; and has never been disciplined;
       and is in good standing

                                                     Very truly yours,
                                                     Jerome Larkin
                                                     Administrator



                                                     By: /s/ Darryl R. Evans______________
                                                             Darryl R. Evans
                                                             Senior Deputy Registrar


       DRE




               Case 6:21-cv-02036-LRR-KEM Document 9-1 Filed 06/30/21 Page 1 of 1
